DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species C, drawn to figures 30-73, in the reply filed on July 7, 2021 is acknowledged.
Claims 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 21-37 are pending in the instant application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there does not appear to be antecedent basis for “a helical-shaped channel” (claim 21).
Claim Objections
Claims 21-37 are objected to because of the following informalities:  claim 21, line 9 recites “cases” which should properly recite “causes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 recites the limitation “a helical-shaped channel extending along a length of the flexible sleeve” in line 4. Since there does not appear to be antecedent basis for this limitation in the specification, it is unclear whether this limitation is distinct from the following limitation “internal threads provided within a central passage of the flexible sleeve. Alternatively, if the “helical-shaped channel” is meant to refer to the interlocking teeth 324 which “provides for flexibility of the sleeve 320 in a direction orthogonal to the longitudinal axis” (¶27), interlocking teeth have not been described as “helical” in the specification; rather, the specification describes them as comprising a square pattern, “e.g., dumb-bell/dog bone, dovetail” (¶28). Therefore, it is unclear what component of the invention “a helical-shaped channel” is describing. Examiner evaluated the claim as reciting “the flexible sleeve configured to deflect in a direction away from a longitudinal axis of the flexible sleeve”.
In accordance with the above, claims 22-28 are further withdrawn from examination.
Claim 36 recites “a locking mechanism coupled to a proximal end of the screw assembly”. It is unclear to where the cap is located. Examiner evaluated the claim as reciting “a locking mechanism coupled to a proximal end of the elongated core”.
Claim 37 recites “a cap coupled to a distal end of the screw assembly”. It is unclear to where the cap is located. Examiner evaluated the claim as reciting “a cap coupled to a distal end of theelongated core”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 30, 32-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huebner et al. (US 2015/0012048), hereinafter “Huebner”.
Regarding claim 21, Huebner discloses a screw assembly (FIG. 3) including; an elongated core (72); a flexible sleeve (71) sized and configured to be received over the elongated core, the flexible sleeve including an external thread (94), the flexible sleeve configured to deflect in a direction away from a longitudinal axis of the flexible sleeve (¶40), wherein the elongated core includes external threads (160) engaging corresponding internal threads (92) provided within a central passage of the flexible sleeve such that rotational movement of the elongated core causes engagement between the external threads and the internal threads to advance the flexible sleeve along the elongated core (¶45).  
Regarding claim 30, Huebner discloses the screw assembly of claim 21, wherein the external threads of the elongated core extend over more than half of an overall length of the elongated core (¶39, FIG. 3).  
Regarding claim 32, Huebner discloses the screw assembly of claim 21, wherein the external thread provided on the flexible sleeve extends continuously in a helical pattern around an outer surface of the flexible sleeve (¶39).  
Regarding claim 33, Huebner discloses the screw assembly of claim 21, wherein the external thread of the flexible sleeve has a varying pitch along a length of the sleeve, wherein the varying pitch 
Regarding claim 34, Huebner discloses the screw assembly of claim 33, wherein a first portion of the length of the sleeve is adjacent a first end of the sleeve and a second portion of the length of the sleeve is adjacent a second end of the sleeve, where the first portion (distal end) has a pitch larger than the second portion (proximal end), creating a compression effect when the screw assembly is advanced within a vertebral body (¶39).  
Regarding claim 35, Huebner discloses the screw assembly of claim 33, wherein a first portion of the length of the sleeve is adjacent a first end of the sleeve and a second portion of the length of the sleeve is adjacent a second end of the sleeve, where the first portion (proximal end) has a pitch less than a pitch of the second portion (distal end), creating a compression effect when the screw assembly is advanced within a vertebral body (¶39).  
Regarding claim 36, Huebner discloses the screw assembly of claim 21, further including a locking mechanism (162) coupled to a proximal end of the elongated core, wherein the locking mechanism fixes the core within the flexible sleeve.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 29, 31, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haid, Jr. et al. (US 2005/0197660), hereinafter “Haid”.
Regarding claim 21, Haid discloses a screw assembly (FIG. 7) including; an elongated core (150); a flexible sleeve (120, ¶32) sized and configured to be received over the elongated core, the flexible sleeve configured to deflect in a direction away from a longitudinal axis of the flexible sleeve (FIG. 7), wherein the elongated core includes external threads (164) engaging corresponding internal threads (144) provided within a central passage of the flexible sleeve such that rotational movement of the elongated core causes engagement between the external threads and the internal threads to advance the flexible sleeve along the elongated core (FIG. 7).  However, Haid is silent regarding the flexible sleeve including an external thread in this embodiment. The embodiments depicted in Figures 11-13 depict the flexible sleeve including external threads (FIGS. 11-13) for engaging bony tissue (¶40). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the external threads of the latter embodiment with the embodiment of Figures 7-8, in order to secure the screw assembly within tissue. In this case, flexible sleeve 120 would include external threads along its body.
Regarding claim 29, Haid discloses the screw assembly of claim 21, wherein the elongated core curves in a direction transverse to a longitudinal axis of the elongated core (FIG. 7).  
Regarding claim 31, Haid discloses the screw assembly of claim 21, further including an elongated core extension (162) coupled to a proximal end of the elongated core, wherein the flexible sleeve is sized and configured to be received over the elongated core extension.  
Regarding claim 36, Haid discloses the screw assembly of claim 21, further including a locking mechanism (162) coupled to a proximal end of the elongated core, wherein the locking mechanism fixes the core within the flexible sleeve.  
Regarding claim 37, Haid discloses the screw assembly of claim 21, further including a cap (156) coupled to a distal end of the elongated core, wherein the cap is capable of preventing extension of the flexible sleeve beyond the distal end of the core.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775